IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 194 WAL 2015
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
MARVASE J. SPELL,             :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM

      AND NOW, this 4th day of August, 2015, the Petition for Allowance of Appeal

and Application for Relief are hereby DENIED.